DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      RODNEY DAMON HARRIS,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-102

                               [July 1, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Mark    T.  Eissey,     Judge;   L.T.    Case    Nos.
502020CT003625AXXXNB and 502020AP000078AXXXMB.

  Carey Haughwout, Public Defender, and Gary Lee Caldwell, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Kimberly T. Acuña,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.